        6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

1. HUDSON INSURANCE COMPANY,                   )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )         Case No.     18-CV-335-RAW
                                               )
1. OUTLAW INNOVATIONS AND                      )
LOGISTICS, LLC;                                )
2. JOHN F. SULLIVAN, INC.;                     )
3. CENTURY LEASING, LLC;                       )
4. PHILLIP E. CARTER;                          )
5. PHILLIP E. CARTER, III,                     )
                                               )
                Defendants.                    )

                              INTERPLEADER COMPLAINT

         COMES NOW the Plaintiff Hudson Insurance Company, and for its Interpleader

Complaint states as follows:

                                          PARTIES

         1.     Plaintiff Hudson Insurance Company (hereinafter “Hudson”) is a corporation

      organized and existing under the laws of the State of Delaware, with its principal place

      of business in New York, New York.

         2.     Defendant Outlaw Innovations and Logistics, LLC (hereinafter “Outlaw”) is

      an Oklahoma limited liability company with its principal place of business in Marietta,

      Oklahoma.

         3.     Defendant John F. Sullivan, Inc. is a corporation organized and existing

      under the laws of the State of Oklahoma, with its principal place of business in

      Ardmore, Oklahoma.
     6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 2 of 6



      4.    Defendant Century Leasing, LLC (hereinafter “Century Leasing”) is a Texas

limited liability company with its principal place of business in the State of Texas.

      5.    Phillip E. Carter is an individual residing in Ardmore, Oklahoma.

      6.    Phillip E. Carter III is an individual residing in Ardmore, Oklahoma.

                             JURISDICTION AND VENUE

      7.    Hudson brings this interpleader action under 28 U.S.C. § 1335.

      8.    This Court has jurisdiction pursuant to 28 U.S.C. § 1335(a) because there is

diversity between at least two (2) defendants as defined in 28 U.S.C. § 1332, and the

value of the property in controversy exceeds $500.00.

      9.    Hudson is ready, willing and able to deposit the full amount of the disputed

proceeds into the registry of this Court.

      10.   Venue is proper in this district pursuant to 28 U.S.C. § 1397 because

Defendant Outlaw’s principal place of business is in Love County, Oklahoma,

Defendant John F. Sullivan, Inc.’s principal place of business in Carter County,

Oklahoma, Phillip E. Carter resides in Carter County, Oklahoma, and Phillip E. Carter

III resides in Carter County, Oklahoma. Love County and Carter County are located in

this Court’s judicial district.

                              FACTUAL ALLEGATIONS

      11.   Hudson issued a Commercial Lines Policy, Policy number WHOKT1720013

to the named insured, Defendant Outlaw, for the policy period of April 6, 2017 to

February 15, 2018 (hereinafter “the Policy”). A copy of the Policy is attached as Exhibit

1.
  6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 3 of 6



   12.     The Policy includes several endorsements. Endorsement Number 27 adds a

2015 EXA pneumatic trailer, VIN 3E9J142H1FT034049 (hereinafter “the Trailer”), as

a covered auto under the Policy. A copy of this endorsement is attached as Exhibit 2.

   13.     The Policy provides insurance coverage for certain perils, including theft of

a covered auto.

   14.     The Policy provides that Hudson would pay the lesser of (1) the actual cash

value of the damaged or stolen property as of the time of the loss; or (2) the cost of

repairing or replacing the damaged or stolen property with other property of the kind

and quality.

   15.     On or about October 10, 2017, the Trailer was stolen. To date, the Trailer has

not been recovered.

   16.     At all times relevant to this action, the Trailer was owned by Defendant

Century Leasing. Defendant Century Leasing is claiming entitlement to the loss

proceeds under the Policy.

   17.     At the time the Trailer was stolen, it was being leased by Defendant Century

Leasing to Defendants Phillip E. Carter and Phillip E. Carter III. The Master Motor

Vehicle Lease is attached as Exhibit 3.

   18.     Defendants Phillip E. Carter and Phillip E. Carter III may claim entitlement

to the loss proceeds under this Policy.

   19.     John F. Sullivan, Inc. is an insurance agency. John F. Sullivan, Inc. has filed

an Insurance Agent’s Lien Statement in the amount of $74,735.80 for premiums paid

by John F. Sullivan, Inc. for certain policies, including the Policy at issue in this action,
  6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 4 of 6



which Outlaw Innovations and Logistics, LLC has not paid or reimbursed to John F.

Sullivan, Inc. A copy of the Lien is attached as Exhibit 4.

   20.      John F. Sullivan, Inc. claims entitlement to the loss proceeds under this

Policy pursuant to its lien.

   21.      Outlaw is the named insured under the Policy and may claim entitlement to

the loss proceeds under the Policy.

   22.      Hudson has been compelled to employ attorneys and pay court costs for the

purpose of protecting its interest arising out of these conflicting claims.

              INTERPLEADER TO DEPOSIT POLICY PROCEEDS
                   INTO THE REGISTRY OF THE COURT

   23.      Hudson admits that proceeds in the amount of $27,500.00 are payable under

the Policy, but as a result of the adverse claims to the proceeds that have been submitted

by the Defendants, Hudson is unable to determine to whom the proceeds may be paid

without risking double or multiple liability.

   24.      Hudson claims no interest in the loss proceeds but is merely a stakeholder.

   25.      Unless the conflicting and adverse claims to the loss proceeds are disposed

of in a single proceeding, Hudson may be subject to multiple litigation and at a

substantial risk of suffering duplicate or inconsistent rulings on liability for payment.

   26.      Hudson is ready, willing, and able to pay the loss proceeds into the registry

of the Court upon issuance of an Order granting Hudson leave to deposit the Policy

proceeds.
     6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 5 of 6



      27.    Hudson is entitled to an Order enjoining the Defendants, and anyone acting

   directly or indirectly on their behalf, from prosecuting any action against it for the

   payment of said loss proceeds.

      28.    Hudson should be discharged from this case as a disinterested stakeholder

   and should recover its attorneys’ fees and costs.

   WHEREFORE, Plaintiff, Hudson Insurance Company, respectfully requests that this

Court enter a final judgment in favor of Hudson and against the Defendants as follows:

      1.     The Defendants are required to interplead and resolve between themselves

   their respective rights to the proceeds of the Policy;

      2.     The Court enter an Order restraining each of the Defendants, their agents,

   attorneys or assigns, from instituting any action against Hudson relative to the proceeds

   of the Policy, or any portion thereof;

      3.     Hudson be permitted to deposit the proceeds of the Policy with the registry

   of the Court;

      4.     That upon payment of the proceeds with the registry of this Court, that

   Hudson be discharged from any all liability with respect to, affecting, or in any way

   arising out of the Policy;

      5.     Hudson be awarded its attorneys’ fees and costs incurred in this action; and

      6.     Hudson be awarded such other and further relief as the Court may deem

   appropriate.
    6:18-cv-00335-RAW Document 2 Filed in ED/OK on 10/08/18 Page 6 of 6



DATED: October 8, 2018.



                                  s/Monty B. Bottom
                                  Monty B. Bottom-OBA #987
                                  FOLIART, HUFF, OTTAWAY & BOTTOM
                                  201 Robert S. Kerr Avenue, 12th Floor
                                  Oklahoma City, Oklahoma 73102
                                  Telephone: (405) 232-4633
                                  Fax: (405) 232-3462
                                  montybottom@oklahomacounsel.com

                                  ATTORNEYS FOR PLAINTIFF
                                  HUDSON INSURANCE COMPANY
